F.I. PARKER, Circuit Judge,
concurring:
I agree with the result reached by the majority, but write separately to express serious reservations about the exercise of ancillary jurisdiction in this case.
I believe that this court lacks jurisdiction to consider appellants’ claim. The claims against the German banks were dismissed by the district court pursuant to Federal Rules of Civil Procedure 41(a) and 23(e). The Supreme Court has held that there is no ancillary jurisdiction to enforce a settlement agreement when a court has dismissed an action under Federal Rule of Civil Procedure 41(a)(2) without reserving jurisdiction over the enforcement of a settlement or the conduct of the agreed actions. Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 381, 114 S.Ct. 1673, 128 L.Ed.2d 391 (1994). The majority’s attempt to distinguish Kokkonen by saying that appellant is not seeking to enforce saying that appellant is not seeking to enforce the settlement agreement, fails to adequately appreciate the rationale underlying that decision. In Kokkonen, the Supreme Court explained that jurisdiction was lacking because “[ejnforcement of the settlement agreement ... is more than just a continuation or renewal of the dismissed suit, and hence requires its own basis for jurisdiction.” Id. at 378, 114 S.Ct. 1673. The claim pursued by appel*106lants is even less of a “continuation” of the dismissed suit than was the claim in Kok-konen, as appellants’ claim does not even seek to resolve the same controversy that the original complaint sought to resolve. Thus, there is even less justification for finding ancillary jurisdiction here than there was in Kokkonen.
The Supreme Court’s decision in Cooter & Gell v. Hartmarx Corp., 496 U.S. 384, 110 S.Ct. 2447, 110 L.Ed.2d 359 (1990), does not support a finding of ancillary jurisdiction in this case either. In Cooter, the Supreme Court upheld a district court’s decision to retain jurisdiction to impose sanctions under Federal Rule of Civil Procedure 11 (“Rule 11”) after a plaintiff voluntarily dismissed the underlying case. Rule 11, however, specifically authorizes the federal courts to independently sanction attorneys.1 Fed.R.Civ.P. 11(c). By contrast, there is not such explicit authority for federal courts to impose the sanctions sought in this case.
Similarly, I cannot agree with the majority’s suggestion that ancillary jurisdiction exists because of the “ ‘inherent power’ of federal courts to discipline attorneys practicing before them.” Majority Op., supra, at 99. Courts often speak of the “inherent power” to discipline attorneys. See In re Snyder, 472 U.S. 634, 643, 105 S.Ct. 2874, 86 L.Ed.2d 504 (1985)(“Courts have long recognized an inherent authority to suspend or disbar lawyers”); United States v. Seltzer, 227 F.3d 36, 36 (2d Cir.2000)(speaking of a district court’s power to discipline attorneys as part of its “inherent power to manage its own affairs”). The Supreme Court has explained that this power “derives from the lawyer’s role as an officer of the court which granted admission.” In re Snyder, 472 U.S. at 643, 105 S.Ct. 2874. Consistent with this derivation, the cases in which courts have found inherent power to discipline attorneys appear to be limited to those in which the attorney being disciplined violated a court order, disrupted a court proceeding, or otherwise abused the judicial process, and those involving suspension or censure. See, e.g., Seltzer, 221 F.3d at 42 (holding that the “inherent power of the district court includes the power ... to santion attorneys for ... violations of court orders or other conduct which interferes with the court’s power to manage its calendar and the courtroom ... ”). Such cases should not be read to mean that federal courts are free to exercise jurisdiction over all claims against attorneys that have practiced in front of them in the name of discipline, even if those claims relate to their practice of law. To allow such an expansive reach of federal jurisdiction would be contrary to the well-established maxim that federal courts are courts of limited jurisdiction. See, e.g.; Kokkonen, 511 U.S. at 377, 114 S.Ct. 1673.2
Even if ancillary jurisdiction were possible through Zeisl’s tangential relationship to the German Foundation Agreement, the district court would have abused its discretion if it chose to exercise it. See Chesley v. Union Carbide Corp., 927 F.2d 60, 64, 65-66 (2d Cir.1991)(holding that although a dismissal of the underlying litigation on forum non conveniens grounds did not automatically preclude the exercise of ancillary jurisdiction over a subsequent claim *107for attorneys’ fees, exercise of such jurisdiction would nonetheless be an abuse of discretion where international comity required the district court to refrain from consideration of the claims).
For these reasons, I would affirm the district court’s ruling that it lacked jurisdiction. I do note, however, that I have no quarrel with the majority’s analysis of the merits of the claim.

. It is also worth noting that the Rule 11 motion in Cooter was filed prior to the dismissal of the underlying case.


. I also note that the Supreme Court has cautioned against the free use of courts' inherent powers, and emphasized that use of such powers is discretionary. See Chambers v. MASCO, 501 U.S. 32, 44, 111 S.Ct. 2123, 115 L.Ed.2d 27 (1991)(”Because of their very potency, inherent powers must be exercised with restraint and discretion.”)